Citation Nr: 0214640	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  98-08 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for tinnitus.


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel



INTRODUCTION

The veteran in this case served on active duty from October 
1950 to October 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In that decision, the RO found that 
the veteran had not submitted new and material evidence 
sufficient to reopen his claim seeking entitlement to service 
connection for tinnitus.  The veteran has perfected a timely 
appeal with respect to this issue.

In September 1999, the Board remanded the veteran's case back 
to the RO for the readjudication of his tinnitus claim in 
accordance with a change in case law governing the 
sufficiency of new and material evidence needed to reopen a 
previously denied claim.  Such adjudication having been 
completed, the veteran's case is again before the Board for 
appellate review.


FINDINGS OF FACT

1.  An unappealed RO decision in September 1986 denied the 
veteran's claim of entitlement to service connection for 
tinnitus.  This rating action became final.

2.  Evidence added to the record since the September 1986 
rating decision does not bear directly and substantially upon 
the subject matter now under consideration (i.e., whether the 
veteran experienced continuous ringing in his ears following 
his discharge from service in October 1953) and when 
considered alone or together with all of the evidence both 
old and new, has no significant effect upon the fact 
previously considered.


CONCLUSIONS OF LAW

1.  The RO's September 1986 rating decision, which denied the 
veteran entitlement to service connection for tinnitus, is 
final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2002). 

2.  Evidence submitted in support of the veteran's attempt to 
reopen his claim of entitlement to service connection for 
tinnitus is not new and material, and this claim is not 
reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA).

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran has received the degree 
of notice which is contemplated by law.  In this regard, by 
way of the appealed decision in this case, the statement of 
the case, and VA correspondence with the veteran in March 
1997 and March 1998 the veteran was put on notice that his 
claim for entitlement to service connection for tinnitus had 
previously been denied by way of an unappealed and final 
rating dated in September 1986, thus requiring him to now 
submit new and material evidence in order to reopen this 
particular claim.  Shortly thereafter, the veteran received a 
copy of the Board's September 1999 remand which provided him 
with additional notice regarding the relevant change in case 
law governing the sufficiency of new and material evidence 
for purposes of reopening a previously denied claim.  More 
recently in July 2002, the RO has provided the veteran with a 
supplemental statement of the case and accompanying 
correspondence informing him of the cumulative evidence 
previously provided to VA and the appropriate regulatory 
requirements for reopening a previously denied claim in 
addition to that which is necessary for establishing service 
connection.  Finally, the referenced July 2002 documents also 
provided the veteran with the rationale for not granting his 
initial application to reopen his previously denied claim as 
well as his merits-based claim seeking entitlement to service 
connection for tinnitus.

The record also discloses that VA has additionally met its 
duty to assist the veteran in obtaining evidence necessary to 
substantiate both his application to reopen a previously 
denied claim and his claim seeking entitlement to service 
connection.  Most notably, the RO had made reasonable efforts 
to develop the record in that the veteran's service medical 
records were obtained and associated with the claims folder, 
and they appear to be intact.  Copies of the veteran's 
relevant VA treatment records have likewise been associated 
with the claims folder.

Therefore, under the circumstances, VA has satisfied both its 
duty to notify and assist the veteran in this case, and 
adjudication of this appeal without remand to the RO for 
additional consideration under the new law poses no risk of 
prejudice to the veteran.  See e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Accordingly, the appeal is now ready 
for appellate review.

II.  New and Material Evidence.

The veteran is seeking to reopen his claim for entitlement to 
service connection for tinnitus.  The referenced claim was 
previously denied by the RO in a September 1986 rating 
decision.  In September 1996 the veteran filed his most 
recent application to reopen his previously denied claim.  
Therefore, his application to reopen that claim was initiated 
prior to August 29, 2001, the effective date of the amended 
§ 3.156, which redefines "new and material evidence" needed 
to reopen a previously denied claim.  See 66 Fed. Reg. 
45,620, 45,629-30 (August 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.156(a)).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to a claimant applies, unless the Congress provided otherwise 
or permitted the Secretary to do otherwise, and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 62 Fed. 
Reg. 37953 (1997), VAOPGCPREC 11-97 (Mar. 24, 1997).  
Notably, however, the Secretary of VA has specifically 
provided that the amendments to 38 C.F.R. § 3.156 will be 
applicable to all claims filed on or after August 29, 2001.  
As a result, the amended regulatory provisions governing new 
and material evidence are not applicable to the veteran's 
September 1996 claim to reopen, which is discussed below.  

As previously mentioned, by way of a September 1986 rating 
decision, the RO denied the veteran's claim seeking 
entitlement to service connection for tinnitus.  This 
decision was based on the RO's finding that while a service 
medical record dated February 3, 1953, indicated the veteran 
had tinnitus on that particular occasion as the result of 
having fired a weapon on the previous day, such condition was 
deemed to have resolved prior to the veteran's discharge from 
service as evidenced by the absence of any findings 
pertaining to tinnitus at the time of the veteran's 
separation examination in October 1953.  In the absence of 
any contrary post-service medical evidence indicating that 
the veteran's ringing in the ears had continued after service 
rather than having resolved prior to his discharge, the RO 
consequently denied the veteran's claim seeking entitlement 
to service connection for tinnitus.  In October 1986 the RO 
notified the veteran of the adverse decision concerning his 
claim, and he was also informed of his appellate and 
procedural rights, but he did not file an appeal.  

Because a timely appeal of the RO's September 1986 rating 
decision was not submitted, the Board concludes that the RO's 
September 1986 decision became final based on the evidence 
then of record.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  However, the law and 
regulations provide that if new and material evidence has 
been presented or secured with respect to a claim which has 
been disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.

"New and material" evidence, is evidence not previously 
submitted, cumulative or redundant, and which by itself, or 
along with evidence previously submitted, is so significant 
that it must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); see also Evans v. Brown, 9 Vet. App. 273 
(1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, in this case, since 
the RO decision dated in September 1986.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).

Currently, evidence added to the record since the RO's 
September 1986 rating decision consists of additional 
treatment records from the Boston VA Medical Center (VAMC) 
dated from approximately November 1996 through December 2000, 
in addition to a statement from the veteran dated in January 
1998 wherein he indicated that 'any loud noise made his ears 
ring for days.'  Based on a close and careful review of this 
evidence, the Board determines that new and material evidence 
has not been submitted sufficient to reopen the veteran's 
claim of entitlement to service connection for tinnitus.  
Notably, none of the new material currently submitted by the 
veteran contains any evidence which refutes the RO's prior 
September 1986 determination that the veteran's in-service 
tinnitus condition resolved prior to his discharge from 
service in October 1953.  See 38 C.F.R. § 3.303(b) (2002) (If 
a condition is not shown to be chronic, then generally, a 
showing of continuity of symptomatology after service is 
required for service connection.)

Based on his January 1998 statement, the veteran himself has 
conceded that the ringing in his ears (i.e., tinnitus) has 
not been continuous since the time of his discharge from 
service.  Rather, in accordance with the veteran's statement, 
the ringing in his ears appears to be precipitated by loud 
noises.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (A lay person is competent to describe symptoms.)  A 
review of the veteran's newly added VA treatment records is 
similarly void of any findings or complaints of continuous 
ringing in the veteran's ears.  In fact, the veteran's VA 
audiology evaluation report dated in December 1999 indicates 
that the veteran subjectively reported that he had no 
tinnitus at that time.  (Emphasis added.)  Absent the VA 
December 1999 audiology evaluation, the remainder of the 
veteran's VA treatment records do not contain any information 
about the veteran's ears or tinnitus and hence, such records 
have no direct bearing upon the issue of whether the veteran 
has a currently existing tinnitus disability which has 
allegedly persisted since a February 1953 incident of in 
service noise exposure.  See Savage v. Gober, 10 Vet. App. 
488, 495-498 (1997) (If service connection is established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.)  In 
view of the foregoing, the Board must conclude that the 
evidence received subsequent to the RO's previous September 
1986 decision is not new and material for purposes of 
reopening the veteran's claim for entitlement to service 
connection for tinnitus.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.156(a), 20.1105.

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  As the claim is not reopened, the Board does not 
reach the merits of the claim, including the application of 
the benefit-of-the-doubt standard.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.102 (2002); see also Butler 
v. Brown, 9 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen his claim of entitlement to 
service connection for tinnitus is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

